                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RENEE TOLBERT-TAYLOR,

             Plaintiff,

v.                                                            CV No. 19-195 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

             Defendant.

              ORDER GRANTING MOTION FOR EXTENSION OF TIME

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, (Doc. 16), filed August 5, 2019. The Court, noting that the Motion is

unopposed, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that:

      1. Plaintiff shall file a Motion to Reverse or Remand Administrative Agency

          Decision on or before August 19, 2019;

      2. Defendant shall file a Response on or before October 18, 2019; and

      3. Plaintiff may file a Reply on or before November 1, 2019.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
